DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 112(f) invocation has been withdrawn in view of the claim amendment.
The claim objections have been withdrawn in view of the claim amendment.
The 101 rejection has been withdrawn in view of the claim amendment.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Ebenesar Thomas on 04/18/22.
The application has been amended as follows:

1. (currently amended): An information processing device comprising: 
a memory 
at least one processor configured to execute one or more instructions to: 
inspect whether or not there is a tampering in the each portion by newly calculating a second unique value for the each portion and comparing the first unique value with the second unique value, 
specify the each portion inspected by [[the]] an inspection unit based on the caller, and 
switch the each portion inspected by the inspection unit when elapsed time of a process performed by the each portion reaches a value of the time variable.

5. (currently amended): The information processing device according to claim 4, 
wherein the memory 
wherein the at least one processor is further configured to reference the memory 

6. (currently amended): The information processing device according to claim 1, further comprising: 
a register that stores a first caller that called the information processing device; 
a register information storage that stores a second caller in advance that correctly calls the information processing device; 
a normal space in which the register is arranged; and 
a secure space in which the register information storag memory 
wherein the at least one processor is further configured to inspect whether or not there is a tampering of a call command by comparing the first caller with the second caller.

8. (currently amended): The information processing device according to claim 1, 
wherein the memory 
wherein the at least one processor is further configured to reference the memory 

9. (currently amended): An information processing method comprising: 
storing, by at least one processor, in a storage region, a first unique value calculated for each portion of a program in advance, a caller of the each portion, a memory address of the each portion in a storage region of the program, the first unique value in association with each other for 
inspecting, by the at least one processor, whether or not there is a tampering in the each portion by newly calculating a second unique value for the each portion and comparing the first unique value with the second unique value, 
specifying, by the at least one processor, the each portion inspected by [[the]] an inspection unit based on the caller; and 
switching, by the at least one processor, the each portion inspected by the inspection unit when elapsed time of a process performed by the each portion reaches a value of the time variable.  

10. (currently amended): A non-transitory storage medium storing a program, when executed by a processor, causes a computer to perform: 
storing, in a storage region, a first unique value calculated for each portion of a program in advance, a caller of the each portion, a memory address of the each portion in a storage region of the program, the first unique value in association with each other for 
inspecting whether or not there is a tampering in the each portion by newly calculating a second unique value for the each portion and comparing the first unique value with the second unique value, 
specifying the each portion inspected by [[the]] an inspection unit based on the caller; and 
switching the each portion inspected by the inspection unit when elapsed time of a process performed by the each portion reaches a value of the time variable.

Allowance
Claims 1, 3-6, and 8-10 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1, 9, and 10: “storing, by at least one processor, in a storage region, a first unique value calculated for each portion of a program in advance, a caller of the each portion, a memory address of the each portion in a storage region of the program, the first unique value in association with each other for the each portion of the program, and a combination of the caller and a value of a time variable in association with the first unique value”, “specifying, by the at least one processor, the each portion inspected by an inspection unit based on the caller” and “switching, by the at least one processor, the each portion inspected by the inspection unit when elapsed time of a process performed by the each portion reaches a value of the time variable” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436